 

 

 

 

 

INDEPENDENT CONSULTING AGREEMENT

 

This Independent Consulting Agreement (“Agreement”), effective as of April 1,
2011, (“Effective Date”) is entered into by and between Ecologic Transportation,
Inc. (herein referred to as the “Company”) and Oracle Capital Partners,  LLC
(herein referred to as the “Consultant”).

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to represent the
Company in investors' communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1.         Term of Consultancy.  Company hereby agrees to retain the Consultant
to act in a consulting capacity to the Company, and the Consultant hereby agrees
to provide services to the Company, once section 4 of this Agreement has been
satisfied, thru and including September 30, 2011.

 

2.         Duties of Consultant.  The Consultant agrees that it will generally
provide the following specified consulting services through the diligent
commercial efforts of its officers and employees during the term specified in
Section 1, above.

 

(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;

             

(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts, and financial public relations professionals;

 

(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company's plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

 

--------------------------------------------------------------------------------

 

 

 

(d) Assist and consult the Company with respect to its (i) relations with
shareholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 

(e) Perform the functions generally assigned to shareholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
preparing press releases for the Company with the Company's involvement and
approval of press releases, including the approval of Company counsel, reports
and other communications with or to shareholders, the investment community and
the general public; consulting with respect to the timing, form, distribution
and other matters related to such releases, reports and communications; and, at
the Company’s request and subject to the Company’s securing its own rights to
the use of its names, marks, and logos, consulting with respect to corporate
symbols, logos, names, the presentation of such symbols, logos and names, and
other matters relating to corporate image;

 

(f) Upon and with the Company's direction and written approval, disseminate
information regarding the Company to shareholders, brokers, dealers, other
investment community professionals and the general investing public;

 

(g) Upon and with the Company's direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company's plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

 

(h) At the Company's request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof;

 

(i) Otherwise perform as the Company's consultant for public relations and
relations with financial professionals.

 

3.      Allocation of Time and Energies.  The Consultant hereby promises to
perform and discharge faithfully the responsibilities which may be assigned to
the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of its financial
and public relations and communications activities, so long as such activities
are in compliance with applicable securities laws and regulations. Consultant
and staff shall diligently and thoroughly provide the consulting services
required hereunder. Although no specific hours-per-day requirement will be
required, Consultant and the Company agree that Consultant will perform the
duties set forth herein above in a diligent and professional manner. It is
explicitly understood that neither the price of the Company’s common stock, nor
the trading volume of the Company’s common stock hereunder measure Consultant’s
performance of its duties.  It is also understood that the Company is entering
into this Agreement with Consultant, a limited liability company, and not any
individual member or employee thereof, and, as such, Consultant will not be
deemed to have breached this Agreement if any member, officer or director of the
Consultant leaves the firm or dies or becomes physically unable to perform any
meaningful activities during the term of the Agreement, provided the Consultant
otherwise performs its obligations under this Agreement.

 

--------------------------------------------------------------------------------

 

 

 

4.     Remuneration.  For Services Rendered commencing with date of this
agreement thru and including September 30, 2011, the Company agree to reward
award Six Hundred and Twenty Thousand (620,000) restricted shares of the
Company’s Common Stock at par value.  Such award is to be issued within 10 days
of the effective date as outlined in Exhibit A. 

 

5.   Non-Assignability of Services.  Consultant’s services under this contract
may be assigned by Company to any entity with which Company merges or which
acquires the Company or substantially all of its assets wherein the Company
becomes a minority constituent of the combined Company.  In the event of such
merger or acquisition, all compensation to Consultant herein under the schedules
set forth herein shall remain due and payable, and any compensation received by
the Consultant may be retained in the entirety by Consultant, all without any
reduction or pro-rating and shall be considered and remain fully paid and
non-assessable.  Notwithstanding the non-assignability of Consultant’s services,
Company shall assure that in the event of any merger, acquisition, or similar
change of form of entity, that its successor entity shall agree to complete all
obligations to Consultant, including the provision and transfer of all
compensation herein, and the preservation of the value thereof consistent with
the rights granted to Consultant by Company herein.  Consultant shall not assign
its rights or delegate its duties hereunder without the prior written consent of
Company.

 

6.   Expenses.  Consultant agrees to pay for all its own expenses (phone,
travel, mailing, faxing, labor, etc.), but not including extraordinary items
(luncheons or dinners to large groups of investment professionals, investor
conference calls, print advertisements in publications, etc.) which
extraordinary items shall be approved in advance by the Company in writing prior
to Company incurring an obligation for reimbursement. The Company agrees and
understands that Consultant will not be responsible for preparing or mailing due
diligence and/or investor packages concerning the Company, and that the Company
will have some means to prepare and mail out investor packages at the Company’s
expense.

 

7.   Indemnification.  The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company.  Consultant warrants and represents that all oral communications,
written documents, or materials furnished to third parties by Consultant,
originating with Consultant and to the extent not mirroring material furnished
by Company, shall be accurate in all material respects.  Consultant will
protect, indemnify and hold harmless Company against any claims or litigation
including any damages, liability, cost and reasonable attorneys fees as incurred
with respect thereto resulting from any claims or litigation resulting from
Consultant’s communication or dissemination of information not provided or
authorized by the Company, or from Consultant’s negligence or misconduct.

 

--------------------------------------------------------------------------------

 

 

 

 

8.   Representations.  Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant further acknowledges that it is not a
securities Broker Dealer or a registered investment advisor. Company
acknowledges that, to the best of its knowledge, that it has not violated any
rule or provision of any regulatory agency having jurisdiction over the Company.
Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws.

 

9.   Legal Representation.  Each of Company and Consultant represents that they
have consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.

 

10. Status as Independent Contractor.  Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other.  Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

 

11. Attorney's Fee.  If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

--------------------------------------------------------------------------------

 

 

 

12. Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

13. Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

 

 

 

To the Company

Ecologic Transportation, Inc.

1327 Ocean Ave Suite B

Santa Monica, CA

90401

 

                                     

Consultant: 

Oracle Capital Partners, LLC

601 NE 36th St.

Suite 2612

Miami, FL

33137 

 

                                     

 

14.      Choice of Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the jurisdiction in which an arbitration
or action is commenced. 

 

15.      Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the alleged breach thereof, or relating to  activities or
remuneration under this Agreement, shall be settled by binding arbitration in
Illinois, if commenced by Company, and in Colorado, if commenced by Consultant,
in accordance with the applicable rules of the American Arbitration Association,
Commercial Dispute Resolution Procedures, and judgment on the award rendered by
the arbitrator(s) shall be binding on the parties and may be entered in any
court having jurisdiction. 

 

16. Complete Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

--------------------------------------------------------------------------------

 

 

 

17. Termination. This Agreement may be terminated by the Company at any time
without prejudice to any other rights or remedies either party may have. The
Agreement may be terminated by the Consultant on thirty (30) days written notice
only in the event of a material adverse change, or development that may lead to
a material adverse change in the business, properties, operations or financial
condition or prospects of the Company that adversely effect the ability of the
Consultant to perform the services hereunder.

 

18. Counterparts Facsimile Execution. For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted by facsimile machine or
telecopy is to be treated as an original document. The signature of any party
thereon, for purposes hereof, is to be considered as an original signature, and
the document transmitted is to be considered to have the same binding effect as
an original signature on an original document. At the request of either party, a
facsimile or telecopy document is to be re-executed in original form by the
parties who executed the facsimile or telecopy document. No party may may rise
the use of a facsimile or telecopy machine as a defense to the enforcement of
the Agreement or at any amendment or other document executed in compliance with
this section.     

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

AGREED TO:

 

Company:

 

By:      /s/ William N Plamondon III                         

Name:  William N Plamondon III

Title:    Chief Executive Officer

 

Consultant:

 

By:      /s/ Michael
Borkowski                                                                       

Name: Michael Borkowski

Title: President

 

 

 

 

 

 

 

Exhibit A

 

The Issuance of One Certificate in the amount of 620,000 restricted common
shares in the name of Oracle Capital Partners, LLC.

 

 

 

--------------------------------------------------------------------------------

 